      Case 2:18-cv-07599-WBV-DMD Document 63 Filed 08/20/19 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
                                   *
                                   *     CIVIL ACTION NO.: 18-7599
                                   *     CONSOLIDATED WITH: 18-7616
ALEXIS WARREN AND JAMES KELLY *
                                   *     DISTRICT JUDGE WENDY B. VITTER
VERSUS                             *
                                   *     MAGISTRATE JUDGE
ROSSTRANS AND SERVICES, LLC        *     DANIEL E. KNOWLES, III
d/b/a ILC LOGISTICS, GARY BRAIN,   *
AND BERKSHIRE HATHAWAY             *     JURY TRIAL DEMANDED
HOMESTATE INSURANCE COMPANY *
                                   *     This document applies to No. 18-7616.
                                   *
****************************************************
  REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

MAY IT PLEASE THE COURT:

       Brian Gary, Rosstrans and Services, LLC, and Berkshire Hathaway Homestate Insurance

Company respectfully submit this Reply Memorandum in Support of Defendants’ Motion to

Dismiss (Doc. 48) and in response to the Opposition (Doc. 53) filed by Plaintiffs, Paula

Washington, Byron Charles, and Kevisha Washington (the “Washington Plaintiffs”).

       The Washington Plaintiffs either misunderstand or misrepresent the issues raised in

Defendants’ original Motions to Dismiss (Doc. 22 and 23) and currently pending Motion to

Dismiss under Rule 41(b) (Doc. 48). As recognized by this Court in its Order and Reasons issued

on May 6, 2019 (Doc. 46), the purported service on Berkshire Hathaway Homestate Insurance

Company through registered mail to the Louisiana Secretary of State is not proper. Service on a

foreign insurer through the Louisiana Secretary of State is permissible under La. R.S. 13:3472, but

this statute explicitly requires that service be made “personally.” Personal service is effective

“when a proper officer tenders the citation or other process to the person to be served.” La. Code



                                                1
      Case 2:18-cv-07599-WBV-DMD Document 63 Filed 08/20/19 Page 2 of 3



Civ. P. art. 1232. Defendants never suggested that the Washington Plaintiffs’ complaint must be

hand-delivered to Louisiana Secretary of State Kyle Ardoin himself. The law is clear that service

may be made personally on the assistant secretary of state, or on some other individual in the office

of the secretary of state designated to receive service of process in his absence. La. R.S. 13:3472.

However, registered mail does not constitute personal service.

       Although the Washington Plaintiffs have now filed an Affidavit of Service (Doc. 52)

purportedly evidencing proper service on these Defendants, the Affidavit was filed over a month

after the deadline of June 5, 2019 set by this Court. The Washington Plaintiffs’ late-filed Affidavit

of Service should not operate to cure their failure to comply with this Court’s clear order. The

Washington Plaintiffs’ Complaint was filed on August 10, 2018, and this Court has already issued

two Orders regarding the Washington Plaintiffs’ insufficient service on these Defendants. See Case

No. 18-7616, Doc. 1, Doc. 5; Doc. 46. The Washington Plaintiffs failed to properly perfect service

on these Defendants for nearly a year and blatantly disregarded this Court’s May 6, 2019 Order

(Doc. 46). Importantly, although the Washington Plaintiffs were unrepresented from January 15

to March 15, 2019, they have had counsel enrolled since well before this Court’s Order and

Reasons issued on May 6, 2019 (Doc. 46), yet their failure to comply with this Court’s Order is

unexplained.

       Accordingly, all claims asserted by Paula Washington, Byron Charles, and Kevisha

Washington against Brian Gary, Rosstrans and Services, LLC, and Berkshire Hathaway Homestate

Insurance Company should be dismissed with prejudice. These Plaintiffs have been given more

than ample warning and opportunity to properly serve these Defendants. Dismissal under Rule

41(b) is appropriate.



                                                  2
      Case 2:18-cv-07599-WBV-DMD Document 63 Filed 08/20/19 Page 3 of 3



                                             Respectfully submitted,

                                             FAIRCLOTH MELTON SOBEL & BASH, LLC

                                             By: s/ Franklin “Drew” Hoffmann
                                                    Lottie L. Bash (La. #26186)
                                                    lbash@fairclothlaw.com
                                                    Laura Beth Matthews (La. #33862)
                                                    lmatthews@fairclothlaw.com
                                                    105 Yorktown Drive
                                                    Alexandria, Louisiana 71303
                                                    Phone: (318) 619-7755
                                                    Fax: (318) 619-7744

                                                     Franklin “Drew” Hoffmann (La. #35824)
                                                     dhoffmann@fairclothlaw.com
                                                     Madaline King (La. #38301)
                                                     mking@fairclothlaw.com
                                                     9026 Jefferson Highway
                                                     Building 2, Suite 200
                                                     Baton Rouge, Louisiana 70809
                                                     Phone: (225) 343-9535
                                                     Fax: (225) 343-9538

                                             ATTORNEYS FOR DEFENDANTS, BRIAN
                                             GARY, ROSSTRANS AND SERVICES, LLC
                                             d/b/a ILC LOGISTICS, and BERKSHIRE
                                             HATHAWAY HOMESTATE INSURANCE
                                             COMPANY

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 15, 2019, a copy of the foregoing Reply Memorandum

in Support of Defendants’ Motion to Dismiss was filed electronically with the Clerk of Court using

the CM/ECF system, which will deliver notice of this filing to all counsel of record.

                                 s/ Franklin “Drew” Hoffmann
                                        OF COUNSEL




                                                3
